ORDER

PER CURIAM.
Byron L. Coleman appeals from the motion court’s judgment, after an evidentiary hearing, denying his motion for post-conviction relief pursuant to Rule 29.15. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).